PER CURIAM.
Appellant filed a rule 3.850 motion raising three claims. We affirm the first and third claims without comment. We find merit as to Appellant’s second claim that trial counsel acted ineffectively because he failed to inform Appellant of the correct statutory maximum sentences he faced for the three offenses charged against him before he entered his plea. See Lane v. State, 839 So.2d 854, 855 (Fla. 1st DCA 2003) (stating “a plea is involuntary if a defendant pleads to a crime when he is unaware of the maximum penalty of such crime.”). The record attached by the lower court does not conclusively refute the claim, and the State has conceded that if this court determines that the claim is not conclusively refuted by the record, the claim should be remanded to the trial court for an evidentiary hearing. We, therefore, reverse claim two for the trial court to conduct an evidentiary hearing on the matter.
AFFIRMED in part, REVERSED in part, and REMANDED.
LEWIS, C.J., THOMAS and OSTERHAUS, JJ., concur.